DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant. Specifically, the prior art doesn’t disclose or suggest:
“A method comprising: 
retrieving a page for primary content at a first site;
determining a first placement in the page for a first tag that integrates first supplemental content with the primary content, wherein the first tag is directed to at least one second site that is different than the first site, and wherein the first placement integrates the first supplemental content within an initial presentation of the primary content;
determining a different second placement in the page for a second tag that integrates second
supplemental with the primary content, wherein the second tag is directed to the at least one second site, and wherein the second placement integrates the second supplemental content outside the initial presentation; and
providing in response to a request for the primary content, the page with the second tag unmodified, and with the first tag replaced with a substitute tag” as in claim 1 and the similar language in the independent claims 19 and 20.
Claims 1-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASSIN ALATA/
Primary Examiner, Art Unit 2426